Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20200117378, filed Jan 2019) in view of Chhabra (US 20180165229), and further in view of Kim (US 20160299689)

Claim 1.     Hsu discloses A memory controller (e.g., memory controller 110, para 0017 Fig. 1), comprising:
a command queue configured to store a plurality of commands corresponding to a plurality of operation requests provided by a host, and  output the plurality of commands to a memory device (e.g., corresponding set of queues within the plurality of sets of queues to queue the operation commands in order to access the NV memory element 122-n., 0018; receives the plurality of host commands and the logical addresses… , para 0018-0019, Fig. 1); and

a command queue controller configured to, in response to the urgent processing request (e.g., queue control circuit 114Q, para 0017, to access the NV memory element 122-n.,, 0018;  host command is urgent, when receiving the second host command such as the read command, the memory controller 110 fills a second operation command corresponding to the second host 

	receive the plurality of operation requests from a host (e.g., The memory controller 110 receives the plurality of host commands, 0018, Fig. 1; Arbitrator 200… executes operation commands, 0019 Fig. 2);

	generate the plurality of commands corresponding to the plurality of operation requests (e.g., translates the plurality of host commands into memory operation Commands, 0018);
	receive an urgent processing request (e.g., second host command is urgent, 0020).

Hsu does not disclose, but Chhabra discloses
	arrange one or more target commands selected based on the ordering information to have a high priority among the plurality of commands, in the command queue in response to the urgent processing request (e.g., urgency based reordering for priority order servicing of memory requests, 0116, 0120; each request is assigned an initial urgency value and an urgency delta based on the request's priority class and deadline value, 0119;  a reordering algorithm in the request queues, 0125-0126).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory controller with queue control circuit to process urgent commands as disclosed by Hsu, with Chhabra, providing the benefit of urgency promotion which builds anti-starvation to reduce design complexity for memory requests (see Chhabra, 0116), adding to traditional priority-aware reordering (0118) with Urgency-based reordering in a memory aggregator ensures that the aggregator is priority and deadline aware (0120).

Hsu in view of Chhabra does not disclose, but Kim discloses
	including ordering information on an output order of the plurality of commands to the memory device from the host (e.g., the nonvolatile memory system 1200 receives a write command from the host 1100 that includes an urgency level UL, 0093).
	


Claim 3.    Hsu discloses wherein the ordering information includes one or more of command type information, command ID information, and logical address information on the one or more target commands (e.g., perform reading, writing/programming on memory units or data pages having physical addresses within the NV memory 120, where the physical addresses correspond to the logical addresses, 0018).

Claim 4.    Hsu discloses wherein the command type information indicates a type of one of a read command, a write command, an erase command, and an unmap command (e.g., perform reading, writing/programming on memory units or data pages having physical addresses within the NV memory 120, where the physical addresses correspond to the logical addresses, para 0018).

Claim 5.    Hsu discloses wherein the logical address information includes a logical address corresponding to an area in which an operation corresponding to each of the one or more target commands is to be performed (e.g., receives the plurality of host commands and the logical Addresses.. reading, .., 0018; convert the read command into a corresponding operation command such as the second operation command, and queue the second operation command into the queue Q2(n); and the memory controller 110 may transmit the second operation command to the NV memory element 122-n in order to read data from the NV memory element 122-n, para 0029 Fig. 3).



storing  a plurality of commands corresponding to a plurality of operation requests in the command queue (e.g., control circuit 114Q may comprise an arbitrator 200, a common queue group 210 and a high priority queue group 220, para 0019 Fig. 2; host device 50 transmit a plurality of host commands, para 0018);

receiving an urgent processing request from the host (e.g., receives a second host command such as a read command… second host command is urgent, 0020); and

a sequence of one or more target commands corresponding to the urgent processing request among the plurality of commands to a memory device (e.g., corresponding to the NV memory element 122-n, to access (e.g. read or write) data in the NV memory element 122-n, para 0020 Fig. 1).

	receive the plurality of operation requests from a host (e.g., The memory controller 110 receives the plurality of host commands, 0018, Fig. 1; Arbitrator 200… executes operation commands, 0019 Fig. 2);
	generate the plurality of commands corresponding to the plurality of operation requests (e.g., translates the plurality of host commands into memory operation Commands, 0018);
	receive an urgent processing request (e.g., second host command is urgent, 0020).

Hsu does not disclose, but Chhabra discloses
	scheduling (e.g., scheduled for execution, 0064, 0116);
	selected based on the ordering information to have a high priority among the plurality of commands, in the command queue in response to the urgent processing request (e.g., urgency based reordering for priority order servicing of memory requests, 0116, 0120; each request is assigned an initial urgency value and an urgency delta based on the request's priority class and deadline value, 0119; a reordering algorithm in the request queues, 0125-0126).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory controller with queue control circuit to process urgent commands as disclosed by Hsu, with Chhabra, providing the benefit of urgency promotion which builds anti-starvation to reduce design complexity for memory requests (see Chhabra, 0116), adding to traditional priority-aware reordering (0118) with Urgency-based reordering in a memory aggregator ensures that the aggregator is priority and deadline aware (0120).

Hsu in view of Chhabra does not disclose, but Kim discloses
	including ordering information on an output order of the plurality of commands to the memory device from the host (e.g., the nonvolatile memory system 1200 receives a write command from the host 1100 that includes an urgency level UL, 0093).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory controller with queue control circuit to process urgent commands as disclosed by Hsu, with Chhabra’s Urgency-based reordering in a memory aggregator ensures that the aggregator is priority and deadline aware, with Kim, providing the benefit of receiving commands that include an urgency level, adjusting the operation time based on urgency level, and completing the operation (see Kim, 0006) for host determining urgency level in a command queue (0043) and ordering of commands in the command queue (0080-0081).

Claim 7.    Hsu discloses outputting the one or more target commands more preferentially than the other commands, among the plurality of commands (e.g., Since the high priority queue group 220 has higher priority than the common queue group 210, and the set of queues [Q1(n), Q2(n)] respectively belong to the common queue group 210 and the high priority queue group 220, the queue Q2(n) has higher priority than the queue Q1(n).  When the second operation command exists in the queue Q2(n), the memory controller 110 may suspend performing the operation of the first operation command within the queue Q1(n), para 0021).

one or more target commands among the plurality of commands based on the ordering information (e.g., when a command (e.g. the read command) having high priority exists in the queue Q2(n) corresponding to the NV memory element 122-n, the memory controller 110 may suspend performing programming on the NV memory element 122-n and execute the read command, para 0023, 0027).

Claim 9 is rejected for reasons similar to claim 3 above.
Claim 10 is rejected for reasons similar to claim 4 above.
Claim 11 is rejected for reasons similar to claim 5 above.

5.	Claims 12-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20200117378, filed Jan 2019) in view of Kim (cited above) and further in view of Desai (US 20200228625, filed Jan 2019)

Claim 12.    Hsu discloses A memory controller (e.g., memory controller 110, para 0017 Fig. 1),, comprising:
a main queue configured to store a plurality of commands corresponding to a plurality of operation requests provided by a host (e.g., receiving the first host command … common queue group 210, and the set of queues [Q1(n), Q2(n)] respectively belong to the common queue group 210, para 0021 Fig. 2);

an urgent queue configured to store one or more target commands to be output to a memory device more preferentially than commands remaining in the main queue (e.g., high priority queue group 220, the queue Q2(n) has higher priority than the queue Q1(n), para 0021; second host command is urgent, 0020); and

a command queue controller (e.g., a queue control circuit 114Q in control logic circuit 112, para 0017 Fig. 1).



	generate the plurality of commands corresponding to the plurality of operation requests (e.g., translates the plurality of host commands into memory operation Commands, 0018);
	receive an urgent processing request (e.g., second host command is urgent, 0020).

Hsu does not disclose, but Kim discloses
	including ordering information on an output order of the plurality of commands to the memory device from the host (e.g., the nonvolatile memory system 1200 receives a write command from the host 1100 that includes an urgency level UL, 0093).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory controller with queue control circuit to process urgent commands as disclosed by Hsu, with Kim, providing the benefit of receiving commands that include an urgency level, adjusting the operation time based on urgency level, and completing the operation (see Kim, 0006) for host determining urgency level in a command queue (0043) and ordering of commands in the command queue (0080-0081).

Hsu in view of Kim does not disclose, but Desai discloses
	move the one or more target commands selected based on the ordering information among the plurality of commands from the main queue to the urgent queue (e.g., Periodically, the FA or HA may move elements from non-urgent queue 812 to urgent queue 810 as I/O requests become urgent in accordance with values of field 712 associated with each I/O request, para 0096 Fig. 10).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory controller having high priority queues and common queues as disclosed by Hsu, in view of Kim, with Desai providing the benefit of I/O processing and service level objectives (see Desai, 0001) to perform read and write operations send to the 


Claim 13. Hsu discloses wherein the command queue controller controls the urgent queue to output the one or more target commands stored in the urgent queue to the memory device (e.g., when receiving the second host command such as the read command, the memory controller 110 (e.g. the microprocessor 112 therein) may fill a second operation command corresponding to the second host command into the queue Q2(n) within the high priority queue group 220 in order to read data from the NV memory element 122-n., para 0021).

Claim 14. Hsu discloses wherein the command queue controller controls the main queue to output the commands remaining in the main queue to the memory device after all of the one or more target commands stored in the urgent queue are output to the memory device (e.g., at a second time point (which is later than the first time point), the second operation command is located at the beginning of the queue Q2(n), and the memory controller 110 may transmit the second operation command to the NV memory element 122-n through the control logic circuit 114 in order to read data from the NV memory element 122-n. Assuming that there is no operation command in the queue Q2(n) after this read operation is finished, the memory controller 110 may continue performing the operation of the first operation command within the queue Q1(n)., para 0021).

Claim 15. Hsu discloses wherein the command queue controller a sequence of outputting the commands remaining in the main queue to the memory device according to an operational environment of the memory device (e.g., Assuming that there is no operation command in the queue Q2(n) after this read operation is finished, the memory controller 110 may continue performing the operation of the first operation command within the queue Q1(n)., para 0021).

Hsu does not disclose, but Desai discloses


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory controller having high priority queues and common queues as disclosed by Hsu, providing the benefit of I/O processing and service level objectives (see Desai, 0001) to perform read and write operations send to the data storage system with logical storage devices, allowing multiple host systems to access single storage device and share data storage device to (0004).


Claim 17.    Hsu discloses wherein the ordering information includes one or more of command type information, command ID information, and logical address information on the one or more target commands (e.g., perform reading, writing/programming on memory units or data pages having physical addresses within the NV memory 120, where the physical addresses correspond to the logical addresses, 0018).

Claim 18.    Hsu discloses wherein the command type information indicates a type of one of a read command, a write command, an erase command, and an unmap command (e.g., perform reading, writing/programming on memory units or data pages having physical addresses within the NV memory 120, where the physical addresses correspond to the logical addresses, para 0018).

Claim 19.    Hsu discloses wherein the logical address information includes a logical address corresponding to an area in which an operation corresponding to each of the one or more target commands is to be performed (e.g., receives the plurality of host commands and the logical Addresses.. reading, .., 0018; convert the read command into a corresponding operation command such as the second operation command, and queue the second operation command into the queue Q2(n); and the memory controller 110 may transmit the second operation .

Response to Arguments
Applicant's arguments filed 2/28/2021 have been fully considered but they are not persuasive. 
For claims 1 and 6, Applicant argues that the cited reference does not disclose the amended limitations.
In this OA, Chhabra and Kim, in combination with Hsu, render the amended limitations as obvious.
Hsu does not disclose, but Chhabra discloses
	arrange one or more target commands selected based on the ordering information to have a high priority among the plurality of commands, in the command queue in response to the urgent processing request (e.g., urgency based reordering for priority order servicing of memory requests, 0116, 0120; each request is assigned an initial urgency value and an urgency delta based on the request's priority class and deadline value, 0119;  a reordering algorithm in the request queues, 0125-0126).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory controller with queue control circuit to process urgent commands as disclosed by Hsu, with Chhabra, providing the benefit of urgency promotion which builds anti-starvation to reduce design complexity for memory requests (see Chhabra, 0116), adding to traditional priority-aware reordering (0118) with Urgency-based reordering in a memory aggregator ensures that the aggregator is priority and deadline aware (0120).

Hsu in view of Chhabra does not disclose, but Kim discloses
	including ordering information on an output order of the plurality of commands to the memory device from the host (e.g., the nonvolatile memory system 1200 receives a write command from the host 1100 that includes an urgency level UL, 0093).
	


Applicant’s arguments for claims 3-5, 7-11 are based on dependency from claims 1 and/or 6, see above.
For claims 1 and 6, Applicant argues that the cited reference does not disclose the amended limitations.

For claim 12, Applicant argues that the cited reference does not disclose the amended limitations.
In this OA, Desai and Kim, in combination with Hsu, render the amended limitations as obvious.

Hsu does not disclose, but Kim discloses
	including ordering information on an output order of the plurality of commands to the memory device from the host (e.g., the nonvolatile memory system 1200 receives a write command from the host 1100 that includes an urgency level UL, 0093).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory controller with queue control circuit to process urgent commands as disclosed by Hsu, with Kim, providing the benefit of receiving commands that include an urgency level, adjusting the operation time based on urgency level, and completing the operation (see Kim, 0006) for host determining urgency level in a command queue (0043) and ordering of commands in the command queue (0080-0081).


	move the one or more target commands selected based on the ordering information among the plurality of commands from the main queue to the urgent queue (e.g., Periodically, the FA or HA may move elements from non-urgent queue 812 to urgent queue 810 as I/O requests become urgent in accordance with values of field 712 associated with each I/O request, para 0096 Fig. 10).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory controller having high priority queues and common queues as disclosed by Hsu, in view of Kim, with Desai providing the benefit of I/O processing and service level objectives (see Desai, 0001) to perform read and write operations send to the data storage system with logical storage devices, allowing multiple host systems to access single storage device and share data storage device to (0004).

Applicant’s arguments for claims 13-19 are based on dependency from claims 12, see above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAUTAM SAIN/Primary Examiner, Art Unit 2135